Citation Nr: 1038486	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to March 1946.  
He died in April 2005.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Because the appellant lives within the jurisdiction of the RO in 
Salt Lake City, Utah, that facility retains jurisdiction over 
this appeal.

The appellant testified in support of this claim during a Board 
videoconference hearing held before the undersigned Acting 
Veterans Law Judge in July 2008.  A copy of the hearing 
transcript has been associated with the claims file.

In March 2009 and April 2010, the Board remanded this appeal to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's Certificate of Death lists the immediate cause 
of death as respiratory failure due to (or as a consequence) of 
ILD (interstitial lung disease) due to (or as a consequence) of 
asbestosis.

2.  At the time of his death, service connection was not in 
effect for asbestosis.

3.  The Veteran served during World War II in the Navy and had 
service onboard several naval vessels; as such, his in-service 
exposure to asbestosis is presumed.

4.  The most persuasive medical opinion of record weighs in favor 
of a finding that the Veteran's death from respiratory failure 
due to ILD due to asbestosis was the result of in-service 
exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to service connection for 
the cause of the Veteran's death, which constitutes a complete 
grant of the appellant's claim.  Therefore, no discussion of VA's 
duty to notify or assist is necessary.

Criteria

The appellant has contended that the Veteran's death was due to 
his in-service exposure to asbestos while in the U.S. Navy during 
World War II.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A Veteran's death will be considered as having been due to a 
service-connected disability when such disability was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to the 
cause of death.  For a service- connected disability to 
constitute a contributory cause of death, it must be shown that 
it contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The debilitating 
effects of a service-connected disability must have made the 
decedent materially less capable of resisting the fatal disease 
or must have had a material influence in accelerating death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  In 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
appropriate development of asbestos claims. VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  An asbestos-related disease can develop from brief 
exposure to asbestos.  Id.  VA's Adjudication Procedures Manual 
21-1 ("M21-1") contains guidelines for the development of 
asbestos exposure cases.  See generally M21-1, Part VI,  7.21 
(Oct. 3, 1997).  Part (a) of  7.21 in essence acknowledges that 
inhalation of asbestos fibers can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  See 
M21-1, Part VI,  7.21(a) (Oct. 3, 1997).  

Part (b) of  7.21 pertains to occupational exposure, and 
acknowledges that high exposure to asbestos and a high prevalence 
of disease have been noted in insulation and shipyard workers.  
The latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of significance 
is that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1, Part 
VI, para. 7.21(b) (October 3, 1997)

Part (d) of  7.21 provides that VA must determine: (1) whether 
military records demonstrate evidence of asbestos exposure in 
service; (2) whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and 
(3) determine the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information pertinent to the Veteran.  See M21-1, Part VI, para. 
7.21(d) (Oct. 3, 1997).  See also VAOPGCPREC 4-2000 (April 13, 
2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 
10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced the 
DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

Analysis

The Veteran died on April [redacted], 2005.  The cause of death shown on 
the Certificate of Death was respiratory failure due to (or as a 
consequence) of ILD due to (or as a consequence) of asbestosis.  

Prior to his death, the Veteran was afforded a VA examination in 
March 2004 in which he was diagnosed with asbestosis.  At the 
time of his death, however, service connection was not in effect 
for asbestosis.

A January 2008 VHA opinion noted that the Veteran served in the 
Navy as a seaman first class and as a gunner's mate for 3 years 
on 2 World War II vessels that were fitted with asbestos. There 
was no documentation that the Veteran worked directly with or 
handled asbestos.  The examiner opined that, "In my opinion 
asbestos would not be considered an occupational related material 
whereby the Veteran could have had prolonged or repeated 
exposure."  He noted, however, that there was the possibility 
that the Veteran could have been called upon to clean up or 
repair pipes or structures containing asbestos, but this was 
unlikely and "certainly not a recurring one." The examiner's 
clinical impression was that the cause of the Veteran's fibrosis 
could in fact be asbestos related.  Unfortunately, the VA 
examiner had no access to the hospital records at the time of the 
Veteran's death and could not state with any certainty what were 
the actual circumstances at the time of the Veteran's death.

In a November 2009 medical opinion by Carl P. Hallenborg, M. D., 
FCCP, a Board certified pulmonologist, it was noted that there 
was documented exposure to asbestos fibers in service and the 
Veteran had mild pleural asbestosis and severe interstitial lung 
disease whose cause probably was due to the exposure of 
asbestosis.  In Dr. Hallenborg's opinion, the asbestos exposure 
led to the Veteran's demise.

In a July 2010 VHA opinion, the examiner noted that the Veteran's 
exact cause of death was respiratory failure due to ILD due to 
asbestosis.  This examiner also noted the unavailability of the 
final hospitalization records and that a complete and thorough 
review of the records was needed to make an opinion.  Based on 
the available evidence, he opined that it was less likely than 
not that the Veteran's death was caused by or as a result of 
asbestosis.  He noted that the Veteran served as a gunner's mate 
in the Navy.  He noted that in a chart attached to his medical 
opinion was a listing of Navy jobs and estimated asbestosis 
exposures.  A gunner's mate was listed in the chart as having 
minimal exposure to asbestosis.   This examiner opined that, 
because the exposure in this particular field was minimal, it 
made it less likely than not that the Veteran's asbestosis was 
acquired from active duty.

The Board notes that there are three competent opinions of record 
which address the question of whether the cause of the Veteran's 
death is related to active service.  The Board finds Dr. 
Hallenborg's opinion to be more probative than the January 2008 
and April 2010 VHA medical opinions.  First, Dr. Hallenborg 
reviewed the Veteran's records noting ILD consistent with 
asbestosis prior to the Veteran's death.  He noted that the 
Veteran was not exposed to asbestos prior to service.  The 
Veteran had been a farmhand and a driver prior to service 
entering the Navy at age 18 and served on board two ships.  The 
Veteran was exposed to asbestos in his sleeping, eating, and 
working quarters.  In the course of action, dust would be raised 
in the air.  The Veteran had no acute symptoms of cough, 
shortness of breath or wheezing at that time.  He also 
acknowledged a smoking history from age 18 to 33.  The Veteran 
subsequently began having progressive shortness of breath 5 years 
prior to his death in 2005.   Based on Dr. Hallenborg's analysis, 
he opined that there was documented exposure to asbestos fibers 
in the Navy which was unique and not repeated.  In 
Dr. Hallenborg's opinion, the in-service asbestos exposure led to 
the Veteran's demise.

While determining that it was unlikely that the Veteran's 
asbestos exposure in service was the cause of his diagnosed 
asbestosis, both the January 2008 and April 2010 VHA examiners 
noted that the Veteran could have been exposed at some level to 
asbestos in service.  The April 2010 VHA examiner opined that the 
Veteran's exposure to asbestos was minimal.  They in essence 
noted that the cause of the Veteran's fibrosis could in fact be 
asbestos related but could not state with any certainty what were 
the actual circumstances at the time of the Veteran's death.  

The VA examiners only speculated as to the Veteran's level of 
asbestos exposure.  There was no question that World War II U.S. 
Navy ships had asbestos in almost all locations to some degree.  
All exposed pipes would be wrapped in asbestos insulation.  When 
the gun on the ship would fire, asbestos fibers would come down 
from these pipes.  Normally, this low level of asbestos exposure 
does not cause lung cancer.  As noted in the M21-1, however, 
exposure to asbestos may be brief or indirect.  See M21-1, Part 
VI, para. 7.21(b) (Oct. 3, 1997)

Regardless of the VA examiners' speculations as to the Veteran's 
level of asbestos exposure, the Board concedes that he was 
exposed in service to asbestos.  After evaluating the record, the 
Board concludes that the more probative evidence of record 
establishes that the Veteran's exposure to asbestos in service 
was a contributory cause of his asbestosis which was the 
underlying cause of his death.  Consequently, the Board finds 
that probative evidence of record indicates an etiological 
relationship between the Veteran's in-service exposure to 
asbestos and his respiratory failure due to (or as a consequence) 
of ILD due to (or as a consequence) of asbestosis.  Therefore, 
resolving reasonable doubt in favor of the appellant, the Board 
finds that service connection for the cause of the Veteran's 
death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


